HATCH, J.
The evidence in this case warranted the court in finding that the conveyance from Bacon to Overton, and by the latter to Hannah S. Bacon, was not for the purpose of hindering, delaying, or defrauding creditors; the conceded facts in respect to-this matter being that Bacon, while financially embarrassed, was still able to pay his debts, and did in fact pay them. The lien was upon the vessel he was engaged in constructing, and the attachments were levied upon the same property. No judgments were ever obtained against him; and as he was able to pay and discharge his debts, and was the owner of the real estate and other property, it authorized the court to find that he was solvent. Assuming, therefore, without deciding, that if the deed was fraudulent, as being made with intent to hinder, delay, and defraud creditors, such fact would affect the conveyance by tiie wife to the husband, yet the court was not, upon the evidence, compelled to find such fact, as the proof warranted a finding that the conveyance was a gift to the wife, without any fraudulent intent whatever. The court being authorized so to find, it could support the deed from the wife to the husband as being founded upon a meritorious consideration. It is the conceded fact that the husband originally paid the purchase price for the premises, and that they were solely the product of his means; and it may very well be that, when the conveyance was made by the husband to the wife, he contemplated making provision for her support and maintenance against possible future contingencies which might result in the prosecution of his business. Any fear of failure to be able so to do having passed away, it would be in some degree, at least, equitable to have restored the property for which the husband had paid. Such conveyances under similar circumstances havé been held to be supported by a meritorious consideration. Scott v. Calladme,.79 Hun, 79, 29 N. Y. Supp. 630, affirmed, on opinion below, 145 N. Y. 639, 41 N. E. 90.
We think the court below was justified in reaching the conclusion that the deed was founded upon an equitable consideration sufficient to support it. The deed itself was produced by the defendants; and while the suggestion that the husband had access to the wife’s papers after her death, and could therefore possess himself of the deed without there ever having been any actual delivery, is enti: tied to some weight, yet we think the recital by the justice who took the acknowledgment that the deed was sealed and delivered in his presence is sufficient from which the court was authorized to find that the deed was delivered at the date of its execution. We agree with the learned court below in his disposition of the case, and adopt as bur own the reasons as expressed in his learned opinion. .
It follows that the judgment should be affirmed. Ail concur.